In an action to recover a balance due on a construction contract and for extras, order denying defendant’s motion for a stay pending arbitration reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. The unsigned proposed arbitration agreement submitted by plaintiffs, even if rejected by defendant, constitutes no basis for a claim that defendant waived its right to arbitration under the contract, which provides for a determination of disputes, in the first instance, by the architect. This determination was not had until after the proposed agreement had been submitted and allegedly rejected. This action was commenced immediately following the determination of the architect, without resort to arbitration pursuant to the contract. There having been no waiver, the stay sought by defendant should have been granted. Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.